This is an appeal by the appellants from schedule award of the Workmen’s Compensation Board to the claimant, a minor, on the grounds that the wage expectancy rate awarded by the board pursuant to subdivision 5 of section 14 of the Workmen’s Compensation Law was erroneous as a matter of law. The accident happened November 17, 1954 when claimant, a newsboy, fell and broke his arm jumping off the veranda of the house of one of his customers when he was in the act of delivering a newspaper and which arose out of and in the course of his employment. The only matter on appeal before this court is the question of expectancy rate pursuant to subdivision 5 of section 14 of the Workmen’s Compensation Law. Claimant suffered a fracture of the right radius and ulna, restricted supination and pronation of the right forearm, and restricted flexion and extension of the right wrist, which conditions are permanent and equivalent to the permanent loss of 5% of the right hand. Testimony was produced to show that during the prior year claimant had earned an average weekly wage of $6.11, which employer claims should have been the basis of the award. The board, however, taking into consideration subdivision 5 of section 14 of the Workmen’s Compensation Law allowed his compensation at the highest rate of $36 per week based upon a wage expectancy of $57 per week. At the same term of court a similar case, against the same employer appellant, was argued and the decision and report in that case as to the manner and method of wage expectancy of minors is adopted as the decision in this particular case. (See Matter of Donnelly v. Buffalo Evening News, 5 A D 2d 639.) Decision and award unanimously affirmed, with costs to the' Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.